                         IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF KANSAS


UNITED STATES OF AMERICA,

                Plaintiff,

v.                                                               Case No. 21-20009-01-DDC

ENEMENCIO C. LANSDOWN (01),

            Defendant.
____________________________________


                                 MEMORANDUM AND ORDER

        A grand jury indicted Enemencio C. Lansdown on three federal charges in April 2021.

Doc. 1. Mr. Lansdown since has filed, pro se,1 something he titles, “Motion for Counter

Request” (Doc. 2). In his motion, Mr. Lansdown requests that: (1) the court hold all court

proceedings in the United States Courthouse in Wichita, Kansas; (2) the United States Marshals

Service transport him to and from the El Dorado Correctional Facility to the Wichita federal

courthouse for every court proceeding; (3) the court appoint him counsel for his federal case; and

(4) the court extend permission for his appointed attorney to visit him at the El Dorado

Correctional Facility. See Doc. 2. The government filed a Response (Doc. 4), arguing the

Interstate Agreement on Detainers Act (“IADA”) and 18 U.S.C. § 3163(j) do not support Mr.

Lansdown’s requests. Mr. Lansdown has not filed a reply and the time to do so has now passed.




1
        Because Mr. Lansdown filed this motion pro se, the court construes his filings liberally and holds
them to “a less stringent standard than formal pleadings drafted by lawyers.” Hall v. Bellmon, 935 F.2d
1106, 1110 (10th Cir. 1991). But the court does not become an advocate for the pro se party. See id. Mr.
Lansdown’s pro se status does not excuse him from complying with the court’s rules or facing the
consequences of noncompliance. See Ogden v. San Juan Cnty., 32 F.3d 452, 455 (10th Cir. 1994).
For reasons explained below, the court denies Mr. Lansdown’s Motion for Counter Request

(Doc. 2).

I.     Background

       On April 7, 2021, the federal government filed a three count Indictment against Mr.

Lansdown. Doc. 1 at 3. The Indictment charges Mr. Lansdown with forcible assault of a federal

officer, use of a firearm in furtherance of a crime of violence, and felon in possession of a

firearm. See id. at 1–3. Mr. Lansdown is currently in Kansas state custody serving a sentence

for voluntary manslaughter at the El Dorado Correctional Facility. See Doc. 4 at 2; see

Lansdown, Enemencio Corman (KDOC# 0071961), Kansas Adult Supervised Population

Electronic Repository, Kansas Department of Corrections,

https://kdocrepository.doc.ks.gov/kasper/search/detail?kdocNumber=71961 (last visited July 9,

2021). After the grand jury returned the Indictment in his federal case, the United States

Marshals Service filed a detainer on Mr. Lansdown under the Interstate Agreement on Detainers

Act (IADA). Doc. 4 at 2. On April 26, 2021, El Dorado Correctional Facility staff served the

Detainer on Mr. Lansdown. Id. The government represents that, when presented with the

Detainer, Mr. Lansdown did not invoke his speedy trial rights. See id. (circling “(do not)” in the

sentence “I (do) (do not) demand a speedy trial on the charges.”). The government represents

that Mr. Lansdown signed the Detainer and prison staff witnessed his signing. Id.

       The court briefly recites the law and procedural rules governing the IADA and then

addresses each of Mr. Lansdown’s four requests.

II.    Legal Standard

        “The Interstate Agreement on Detainers (IAD) is a compact entered into by 48 States,

the United States, and the District of Columbia to establish procedures for resolution of one



                                                 2
State’s outstanding charges against a prisoner of another State.” New York v. Hill, 528 U.S. 110,

111 (2000). The State of Kansas is one of the 48 states. See Kan. Stat. Ann. § 22-4401; see also

Agreement on Detainers, National Center for Interstate Compacts,

https://apps.csg.org/ncic/Compact.aspx?id=1 (last visited July 6, 2021). The IADA prescribes

uniform procedures for lodging and executing a detainer which imposes a “legal order that

requires a State in which an individual is currently imprisoned to hold that individual . . . so that

he may be tried by a different State for a different crime.” United States v. Pursley, 474 F.3d

757, 761 (10th Cir. 2007) (quoting Alabama v. Bozeman, 533 U.S. 146, 148 (2001)).

        The IADA’s purpose is to “encourage the expeditious and orderly disposition of such

charges and determination of the proper status of any and all detainers based on untried

indictments, informations, and complaints.” 18 U.S.C. App. 2 § 2, Art. I. The IADA “seeks to

minimize the consequent interruption of the prisoner’s ongoing prison term.” Bozeman, 533

U.S. at 148.

        The IADA applies once the “receiving state” lodges a detainer for a prisoner who is in

custody of a “sending state.” United States v. Ray, 899 F.3d 852, 857 (10th Cir. 2018) (text

alteration and internal quotation marks omitted); 18 U.S.C. App. 2 § 2, Art. II(b)–(c). Under the

IADA, the “receiving state” is the State who requests custody from the sending state to prosecute

the prisoner on a separate indictment, information, or complaint. 18 U.S.C. App. 2 § 2, Art.

II(b)–(c). For IADA purposes, the “federal government constitutes a state.” Ray, 899 F.3d at

857 n.1 (internal quotation marks and text alteration omitted).

        When a detainer is lodged against a prisoner, the warden or another prison official must

“promptly inform [the prisoner] of the source and contents of any detainer lodged against him

and shall also inform him of his right to make a request for final disposition” of the charges. 18



                                                  3
U.S.C. App. 2 § 2, Art. III(c); United States v. McIntosh, 514 F. App’x 776, 781 (10th Cir.

2013). If the prisoner requests a final disposition of the detainer—and provides “written notice

of the place of his imprisonment and his request” to the prosecuting officer and appropriate

court—then he “shall be brought to trial within one hundred and eighty days after[.]” 18 U.S.C.

App. 2 § 2, Art. III(a). In sum, the IADA gives a prisoner “the right to demand a trial within 180

days” and “gives a State the right to obtain a prisoner for purposes of trial, in which case the

State (a) must try the prisoner within 120 days of his arrival, and (b) must not return the prisoner

to his ‘original place of imprisonment’ prior to that trial.” Bozeman, 533 U.S. at 151

(interpreting the IADA).

       The court now applies the IADA and governing legal standards to this case’s facts and

procedural elements to decide whether the court should grant Mr. Lansdown’s motion.

III.   Discussion

       Mr. Lansdown’s motion argues that the court should grant his motion’s four requests “as

reasonable in light of the deadly” COVID-19 virus. Doc. 2 at 1. The government argues the

IADA does not support Mr. Lansdown’s requests because he has not invoked his speedy trial

rights and remains in Kansas state custody. See Doc. 4. The court agrees with the government’s

position.

       As already discussed, the federal government lodged a detainer against Mr. Lansdown

and the Kansas Department of Correction’s El Dorado Correctional Facility, where Mr.

Lansdown is currently housed. Doc. 4 at 2. As part of the detainer, Mr. Lansdown signed a

“Detainer on Defendant” which described his rights under the IADA. Id. But Mr. Lansdown did

not assert his right to a speedy trial and did not “request a final disposition” on the charges. Id.

Mr. Lansdown thus remains in the custody of the Kansas Department of Corrections and not in



                                                  4
the custody of the United States Marshals Service. See id. at 3–4 (“Defendant will not be

transferred to the custody of the United States (the USMS) at this time.”).

       Turning to the specific requests of Mr. Lansdown’s motion, it first seeks an intra-district

transfer of his pending case to the federal courthouse in Wichita. Doc. 2 at 1. Liberally

construing Mr. Lansdown’s motion, he seeks the transfer because of Wichita’s proximity to El

Dorado. See id. (requesting the United States Marshals Service transport Mr. Lansdown from El

Dorado Correctional Facility to court proceedings “each and every day”). Fed. R. Crim. P. 21

provides for intra-district transfer of a criminal proceeding based on prejudice or convenience.

Fed. R. Crim. P. 21(a)–(b). But, because there are no proceedings scheduled or planned, there is

no reason for the court to grant the transfer request at this time. So, the court denies this portion

of Mr. Lansdown’s motion without prejudice.

       Second, Mr. Lansdown requests that the United States Marshals Service transport him to

and from the El Dorado Correctional Facility to the Wichita federal courthouse for every court

proceeding in his federal criminal case. Doc. 2 at 1. But Mr. Lansdown is currently in state

custody. As the government explains, the IADA “prohibits [Mr. Lansdown] from being shuttled

back and forth between federal and state custody during his federal prosecution[.]” Doc. 4 at 6;

see also Bozeman, 533 U.S. at 151 (explaining the receiving state “must not return the prisoner

to his ‘original place of imprisonment’ prior to that trial”). The court agrees. The IADA

prohibits a receiving state—here, the United States—from returning an inmate to his original

place of imprisonment before he is tried on the receiving state’s indictment. 18 U.S.C. App. 2 §

2, Art. IV(e) (mandating that the court dismiss an indictment with prejudice if prisoner is not

tried before sent back to original place of imprisonment). So, the government is correct. The

United States Marshals Service cannot shuttle Mr. Lansdown between state and federal custody



                                                  5
because doing so would violate the IADA. Thus, the court denies Mr. Lansdown’s second

request.

       Third, Mr. Lansdown asks the court to appoint him “a qualified attorney” for

“representation in these matters.” Doc. 2 at 1. Mr. Lansdown is not in federal custody and

because Mr. Lansdown has not invoked his speedy trial rights, there are currently no scheduled

federal court proceedings. At this time, the court declines to provide court appointed counsel

since there are no planned federal proceedings. The court agrees with the government that Mr.

Lansdown “will be transferred to the custody of the [United States Marshals Service] if and

when he invokes his right to a speedy trial under Article III of the IADA, or if and when the

United States elects to have [Mr. Lansdown] produced in order to proceed with the prosecution

under Article IV of the IADA.” Doc. 4 at 6. Once the United States Marshals Service receives

Mr. Lansdown into federal custody, the court will appoint Mr. Lansdown counsel—if he is

financially eligible—“to represent [him] at every stage of the proceeding from initial appearance

through appeal[.]” Fed. R. Crim. P. 44(a). But at this stage in the proceedings, it is premature to

make that decision. The court thus denies Mr. Lansdown’s request for court appointed counsel

without prejudice.

       Fourth, Mr. Lansdown requests that appointed counsel “be permitted to visit [him] at the

El Dorado Correctional Facility” before any court hearings. Doc. 2 at 1. But, as explained

above, the court declines to appoint Mr. Lansdown counsel at this stage and that decision renders

this portion of his motion moot. The court denies this request without prejudice.

       If Mr. Lansdown decides to demand a speedy trial on the federal charges, then he may

renew these requests. If Mr. Lansdown invokes his rights under the IADA, he “must be brought

to trial on the federal charges within 180 days after he has caused to be delivered to the



                                                 6
prosecuting officer and the appropriate court a request for final disposition of the charges on

which the detainer is based.” United States v. Washington, 596 F.3d 777, 779 (10th Cir. 2010);

see 18 U.S.C. App. 2 § 2 Art. II(a), III(a). If Mr. Lansdown asserts his right to a speedy trial and

requests a final disposition of the pending federal charges, then Mr. Lansdown will be transferred

to the United States Marshals Service. But until Mr. Lansdown asserts his right to a speedy trial

and requests a final disposition of the federal charges brought against him, the court can’t grant

him any of the relief his current motion seeks.

IV.    Conclusion

       Mr. Lansdown makes four requests of this federal court in his motion. See Doc. 2. But

Mr. Lansdown has not invoked his speedy trial rights, as described by the IADA, and currently is

not in federal custody. The court thus denies Mr. Lansdown’s motion without prejudice.

       IT IS THEREFORE ORDERED BY THE COURT THAT Enemencio C.

Lansdown’s Motion for Counter Request (Doc. 2) is denied.

       IT IS SO ORDERED.

       Dated this 14th day of July, 2021, at Kansas City, Kansas.

                                                      s/ Daniel D. Crabtree______
                                                      Daniel D. Crabtree
                                                      United States District Judge




                                                  7
